DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 25 May 2021 and 17 August 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2013/0222497 A1) in view of Desie et al. (US 2005/0190245 A1).
As related to independent claims 1 & 8, Nakano et al. teaches an ink jet process [claim 1] and a recording comprising a recording medium [claim 8] (Nakano et al. – Page 1, Paragraphs 4-5) comprising an ejection step, in which a radiation-curable ink jet composition is ejected from an ink jet head to a recording medium; and a curing step, in which the ejected ink jet composition is irradiated with radiation to give a cured coating of the ink jet composition (Nakano et al. – Page 1, Paragraphs 4-5 & 9-12; Page 7, Paragraphs 105-110 and Figure, shown below), wherein: the ink jet composition contains at least one polymerizable compound (Nakano et al. – Page 2, Paragraphs 34-37), at least one photopolymerization initiator (Nakano et al. – Page 5, Paragraphs 76-78), and C.I. Pigment Red 57:1 (Nakano et al. – Page 6, Paragraph 93);the C.I. Pigment Red 57:1 constitutes 4.0% by mass or more of a total amount of the ink jet composition (Nakano et al. – Page 7, Paragraph 99).


    PNG
    media_image1.png
    383
    439
    media_image1.png
    Greyscale


Continuing with claims 1 & 8, Nakano et al. teaches one layer of cured coating has a maximum thickness of 5 µm or less [i.e. overcoat layer and undercoat layer combined is 7-8 µm so one layer would be 5 µm or less] (Nakano et al. – Page 10, Paragraph 159), moreover, Desie et al. teaches a radiation-curable ink jet composition is ejected from an ink jet head to a recording medium; and a curing step, in which the ejected ink jet composition is irradiated with radiation to give a cured coating of the ink jet composition (Desie et al. – Page 2, Paragraphs 21 & 29), wherein: the ink jet composition contains at least one polymerizable compound (Desie et al. – Page 2, Paragraph 21 & Page 6, Paragraphs 109-110), at least one photopolymerization initiator (Desie et al. – Page 2, Paragraph 21 & Page 7, Paragraphs 112-118), and C.I. Pigment Red 57:1 (Desie et al. – Page 7, Paragraph 127); and specifically teaches the cured coating has a maximum thickness of 5 µm or less (Desie et al. – Page 3, Paragraph 49).  

It would have been obvious to one of ordinary skill in the art at the time of filing to specify the maximum thickness of the cured coating of Nakano et al. to fall within the limitations set forth by Desie et al. in an effort to provide a well known ink jet process using the ink jet compositions well known in the art to provide an ink-jet printing system with high through put and an ink with high optical density (Desie et al. – Page 2, Paragraphs 24 -27).

As related to dependent claim 2, the combination of Nakano et al. and Desie et al. remains as applied above and continues to teach the C.I. Pigment Red 57:1 constitutes 8.0% by mass or less of the total amount of the ink jet composition (Nakano et al. – Page 7, Paragraph 99).
 As related to dependent claim 3, the combination of Nakano et al. and Desie et al. remains as applied above and continues to teach the polymerizable compound includes a vinyl-containing (meth) acrylate represented by formula (1), H2C=CR1-CO-OR2-O-CH=CH-R3 ... (1) where R1 is a hydrogen atom or methyl group, R2 is a C2 to C20 divalent organic residue, and R3 is a hydrogen atom or Cl to C11 monovalent organic residue (Nakano et al. – Page 2, Paragraph 34 – Page 3, Paragraph 42 and Desie et al. – Page 6, Paragraphs 109-110).
As related to dependent claim 4, the combination of Nakano et al. and Desie et al. remains as applied above and continues to teach the polymerizable compound includes one or more monofunctional (meth)acrylates having any of an aromatic-ring, alicyclic, or cyclic-ether structure (Nakano et al. – Page 2, Paragraph 34 – Page 3, Paragraph 42 & Page 4, Paragraphs 50-58 and Desie et al. – Page 6, Paragraphs 109-110).
As related to dependent claim 5, the combination of Nakano et al. and Desie et al. remains as applied above and continues to teach the photopolymerization initiator includes an acylphosphine oxide photopolymerization initiator (Nakano et al. – Page 5, Paragraphs 76-78).
As related to dependent claim 6, the combination of Nakano et al. and Desie et al. remains as applied above and continues to teach the curing step is carried out at an oxygen concentration of 15 vol% or less (Desie et al. – Page 5, Paragraph 91 & Page 11, Paragraph 205).
As related to dependent claim 7, the combination of Nakano et al. and Desie et al. remains as applied above and continues to teach the recording medium is polyethylene terephthalate film, polyolefin film, or nylon film (Nakano et al. – Page 7, Paragraph 104 and Desie et al. – Page 5, Paragraph 95).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura (US 7,741,380 B2) teaches an ink composition and recording process with similar polymerizable compounds and photopolymerization initiators.  MIYABAYAHSI (US 2011/0242243 A1) teaches an ink composition and recording process with similar polymerizable compounds and photopolymerization initiators and pigment content.  DE MEUTTER (US 2019/0085190 A1) teaches an ink composition and recording process with similar polymerizable compounds and photopolymerization initiators and pigment content while curing in a low oxygen environment to a thickness of 3µm.  KONDO et al. (US 2019/0100665 A1) teaches an ink composition and recording process with similar polymerizable compounds and photopolymerization initiators while curing in a low oxygen environment to a thickness of 2µm.  IKEDA et al. (US 2020/0148901 A1) teaches an ink composition and recording process with similar polymerizable compounds and photopolymerization initiators and pigment content while curing in a low oxygen environment on a PET film.  Watanabe et al. (US 2020/0215828 A1) teaches an ink composition and recording process with similar polymerizable compounds and photopolymerization initiators and pigment content while curing in a low oxygen environment to a thickness of < 5µm.  SASADA et al. (US 2021/0206175 A1) teaches an ink composition and recording process with similar polymerizable compounds and photopolymerization initiators and pigment content while curing in a low or no oxygen environment.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853